Gilbert, J.
This was an equitable action against a corporation and the incorporators. There were several interventions. The plaintiff made Hattie M. Stubbs, as executrix of the estate of P. M. Stubbs, a defendant. Mrs. Stubbs, individually and as executrix, answered and sought to recover specified sums of money loaned to Satterfield and Laramore, the organizers of the corporation, with which to purchase certain lands for the corporation, to which Hattie M. Stubbs and P. M. Stubbs had taken title as security for the money so advanced, and to have their security declared superior to all other claims against the land, and that she have judgment against Satterfield and Laramore. She also alleged that certain stock in the corporation was delivered to her as a bonus, and claimed the right to hold it as additional security. Satterfield and Laramore admitted the advancement of the money, but claimed that the agreement was that it should be repaid, not in money, but in stock of the corporation when organized, and that the stock so delivered and held by Mrs. Stubbs was in full payment of the debt, and therefore that she was not entitled to any of the relief prayed. The case was submitted to the judge to pass upon all questions of law and fact without a jury; and judgment was rendered against the claim of Mrs. Stubbs-individually and as executrix. Held, that the evidence admitted without objection, taken in connection with admissions in the pleadings, authorized the court to find that Hattie M. Stubbs and P. M. Stubbs were not creditors of the corporation, but stockholders, that the money advanced by' them had been fully repaid in stock of the corporation, that the property to which they held deeds was the property of the corporation, and that Satterfield and Laramore were *81not indebted to Mrs. Stubbs individually or as executrix; and to render judgment accordingly.
No. 645.
May 14, 1918.
Rehearing denied June 15, 1918.
Equitable petition. Before Judge Tarver. Whitfield superior court. July 3, 1917.
J. T. Norris, for plaintiffs in error.
Maddox, McCamy & Shumate, F. K. McCutchen, C. D. Mc-Cutchen, J. J. Copeland, W. C. Martin, W. E. Mann, and G. E. Aubrey, contra.

Judgment affirmed.


All the Justices concur, except Fish, 0. J., absent.